            Case 2:20-cv-05840-CDJ Document 4 Filed 12/07/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIME LUEVANO,                             :
     Petitioner,                           :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-5840
                                           :
U.S. TEXAS JUDGES, et al.,                 :
      Respondents.                         :

                                          ORDER

       AND NOW, this 7th day of December, 2020, upon consideration of Petitioner Jaime

Luevano’s “Emergency Writ of Mandamus for Hearings – Etc.” (ECF No. 1), it is hereby

ORDERED that said Petition is DISMISSED for the reasons stated in the Court’s

accompanying Memorandum.

       The Clerk of Court is directed to CLOSE this case.



                                                            BY THE COURT:


                                                            /s/ C. Darnell Jones, II
                                                            C. Darnell Jones, II J.
